DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made to applicant's amendment of claim 1. Claims 2, 7, 11 and 18-20 are cancelled. Claims 1, 3-6, 8-10, 12-17 and 21-24 are pending in this application. Applicant’s amendments to the claims have overcome the 35 U.S.C. § 112(b) rejections previously set forth in the Final Rejection mailed 11/16/2021.
Allowable Subject Matter
Claims 1, 3-6, 8-10, 12-17 and 21-24 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the structural limitations “an outer shoulder land region defined as a region between the third main groove and the outer tread edge, a distance L1 in the tire axial direction between the tire equator and a center line of the first main groove is in a range of from 8% to 25% of an inner tread width (Wi) between the tire equator and the inner tread edge, a distance L2 in the tire axial direction between the tire equator and a center line of the second main groove is in a range of from 40% to 60% of the inner tread width (Wi), a distance L3 in 
The closest prior art of record is considered to be Ohsawa (US 2005/0247388 – of record) which discloses a tire tread having the left edge of the tread pattern is intended to face the inner side of a vehicle when mounted and consequently the right edge of the tread pattern is intended to face the outer side of the vehicle when mounted, see FIG. 3 below – (corresponds to a tread portion, whose position when mounted on a vehicle is specified, comprising an outer tread edge positioned on an outer side of the vehicle when mounted on the vehicle, an inner tread edge positioned on an inner side of the vehicle when mounted on the vehicle). The tread pattern further includes the use of at least two circumferential grooves 1a and 1b disposed in a region from an equatorial plane O of the tire to an axially inner side tread edge during the mounting on a vehicle, and at least one circumferential groove 1c disposed in a region corresponding to an axially outer side of the tire when mounted on a vehicle. And prior art Billingsley (US 2,575,439 – of record) discloses a tire tread pattern having isolated voids – (construed as inner shoulder grooves and outer shoulder grooves) provided at intervals and parallel with respect to the axial direction of the tire.
However, Billingsley does not disclose the isolated voids are configured to be offset axially inwardly from an axial center location of the outer 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art of record, whether taken alone or in combination, does not render obvious the cumulative limitations of claim 1 and are allowable for the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00 AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749